IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-25,516-06


                       EX PARTE MICHAEL ANTHONY HILL, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W03-55398-W(E) IN THE 363RD DISTRICT COURT
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

building and sentenced to fifteen years’ imprisonment.

        Applicant contends, among other things,1 that his maximum discharge date was extended by

two days without explanation, and that his approval for release to discretionary mandatory

supervision was improperly withdrawn. Applicant has alleged facts that, if true, might entitle him



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                       2

to relief. In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit detailing Applicant’s history of confinement pursuant to this conviction,

including any prior releases to parole and/or discretionary mandatory supervision. The affidavit shall

also detail the calculation of Applicant’s maximum discharge date, before and after the revocation

of his parole. The affidavit shall explain why Applicant’s maximum discharge date was adjusted

from September 22, 2023, to September 24, 2023. The affidavit shall state the reasons for the

withdrawal of decision to grant Applicant release to discretionary mandatory supervision, of which

Applicant was provided notice on September 24, 2015. The affidavit shall also indicate whether or

not Applicant has submitted his claim to the time credit resolution system of TDCJ, and if so, the

date when the claim was submitted. The affidavit shall also state Applicant’s current projected

release date, now that he has been approved for parole release upon completion of a rehabilitation

program in TDCJ.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . C ODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was within 180 days of his projected release date when he filed this application in the trial court,

based on TDCJ’s current records. The trial court shall also make findings and conclusions as to
                                                                                                      3

whether Applicant’s maximum discharge date is being properly calculated, and as to whether

Applicant’s approval for release to discretionary mandatory supervision was properly withdrawn.

The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 27, 2016
Do not publish